       Case 1:20-cv-00216-DAD-BAM Document 23 Filed 12/11/20 Page 1 of 3



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
     VALERIE DOUGHTRY, as attorney in fact for           Case No.: 1:20-cv-00216-DAD-BAM
11   WILLIE DOUGHTRY, et al.,
                                                         ORDER APPOINTING GUARDIAN AD LITEM
12                  Plaintiffs,
                                                         (Doc. No. 12)
13          v.
                                                         ORDER MODIFYING SCHEDULING ORDER
14   ALLSTATE INSURANCE COMPANY, et al.,
15                                                       (Doc. No. 11.)

16                  Defendants.

17
18
            On June 18, 2020, Plaintiff Willie Doughtry (”Plaintiff”) filed an Ex Parte Application for
19
     appointment of guardian ad litem. (Doc. No. 12.) On July 13, 2020, the Court directed Plaintiffs to
20
     provide supplemental briefing to their application. (Doc. No. 13.) On August 14, 2020, Plaintiffs filed
21
     a request for a thirty-day extension of time to file their supplemental materials, which the Court
22
     granted on August 17, 2020. (Doc. Nos. 14, 15.) Plaintiffs submitted declarations of Valerie Doughtry
23
     and William J. Brown, III, in support of the application on September 10, 2020. (Doc. Nos. 16-17.)
24
     Defendant Allstate Insurance Company (“Defendant”) filed a statement of non-opposition to the
25
     motion on September 22, 2020. (Doc. No. 18.) On November 17, 2020, the Court set this matter for a
26
     hearing on December 11, 2020. (Doc. 19.) On November 20, 2020, the hearing was advanced to
27
     December 10, 2020. (Doc. 21.)
28

                                                         1
           Case 1:20-cv-00216-DAD-BAM Document 23 Filed 12/11/20 Page 2 of 3



1             On December 10, 2020, the application was heard before the Honorable Barbara A. McAuliffe,

2    United States Magistrate Judge. Counsel William J. Brown, III, appeared by telephone on behalf of

3    Plaintiffs. Counsel Elizabeth Papay appeared by telephone on behalf of Defendant. The parties

4    discussed the Court’s concerns with appointing Ms. Doughtry as guardian ad litem. The parties also

5    discussed modifying the current scheduling order as a result of the delay in resolving the Ex Parte

6    Application to appoint guardian ad litem.

7             Federal Rule of Civil Procedure 17(c)(1) provides that “[t]he court must appoint a guardian ad

8    litem—or issue another appropriate order—to protect a minor or incompetent person who is

9    unrepresented in an action.” Fed. R. Civ. P. 17(c)(2).

10            Local Rule 202(a) of this Court further states, in pertinent part:

11                 Upon commencement of an action or upon initial appearance in defense of
                   an action by or on behalf of a minor . . . the attorney representing the
12                 minor or incompetent person shall present . . . a motion for the
                   appointment of a guardian ad litem by the Court, or . . . a showing
13
                   satisfactory to the Court that no such appointment is necessary to ensure
14                 adequate representation of the minor or incompetent person.
     See L.R. 202(a). The decision to appoint a guardian ad litem “must normally be left to the sound
15
     discretion of the trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 (9th Cir. 1986).
16
              By the application, supporting declarations, and discussion with counsel, Plaintiff seeks to
17
     have the Court appoint Valerie Doughtry as the guardian ad litem for Plaintiff Willie Doughtry on the
18
     basis that he is an incompetent individual. Ms. Doughtry, Plaintiff Willie Doughtry’s daughter, alleges
19
     that she is competent and willing to act as guardian ad litem for the purpose of this action. (Doc. No.
20
     16.) The Court finds that based on the declaration by Ms. Doughtry as to her father’s medical
21
     condition, including that he is recovering from a stroke, is non-ambulatory, legally blind, has a severe
22
     atrophy to his hands, is hard of hearing, and has occasional memory loss, it is appropriate to appoint a
23
     guardian ad litem to represent Plaintiff Willie Doughtry. (Doc. No. 16)
24
              For the foregoing reasons, IT IS HEREBY ORDERED that Valerie Doughtry is appointed as
25
     guardian ad litem for Plaintiff Willie Doughtry in this action.
26
     ///
27
     ///
28

                                                           2
       Case 1:20-cv-00216-DAD-BAM Document 23 Filed 12/11/20 Page 3 of 3



1           Based on discussions with counsel, IT IS FURTHER ORDERED that all remaining dates in

2    the scheduling order entered on May 28, 2020 are extended six months and modified as follows:

3                •   Expert Disclosure due: October 23, 2021
4                •   Supplemental Expert Disclosures due: November 22, 2021
5                •   Non-expert Discovery due: October 2, 2021
6                •   Expert Discovery due: February 14, 2022
7                •   Pretrial Motions due: March 30, 2022
8                •   Pretrial Conference set for June 27, 2022 at 1:30 p.m. in Courtroom 5 (DAD) before
9                    District Judge Dale A. Drozd
10
11   IT IS SO ORDERED.
12
        Dated:       December 11, 2020                         /s/ Barbara   A. McAuliffe        _
13
                                                      UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
